DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/11/2021 together with the examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection are is herein withdrawn.
Since claim 31 is found allowable, the examination extends to all species and all withdrawn claims are rejoined for examination.
Claims 31-40 and 42-50 are pending and under examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Douglas J. Ryder on 03/26/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 31, claim 31 is amended as:
Currently Amended)  A topical sunscreen composition to prevent facultative pigmentation and protect skin from sun damage while permitting the skin to produce vitamin D, the composition comprising:
a combination of UVR filtering agents to selectively filter enough light in UVA and UVB ranges to prevent UVR-induced skin damage while permitting passage of at least 5% of UVB in a range of approximately 290nm - 298nm to permit vitamin D production, wherein the combination of the UVR filtering agents includes:
octocrylene at a concentration of about 0.5% to about 10% (w/w), 
butyl methoxy dibenzoylmethane at a concentration of about 0.5% to about 7% (w/w), 
homosalate at a concentration of about 0.5% to about 15% (w/w), and
octyl salicylate at a concentration of about 0.5% to about 10% (w/w); and
a combination of melanogenesis inhibition compounds to inhibit melanogenesis and the corresponding facultative pigmentation of the skin even though the skin absorbs the at least 5% of UVB in the range of approximately 290nm - 298nm, wherein the combination of the melanogenesis inhibition compounds includes: 
1-methylhydantoin-2- imide at a concentration of about 0.05% to about 5% (w/w), 
niacinamide at a concentration of about 0.5% to about 10% (w/w), and
phenylethyl resorcinol at a concentration of about 0.05% to about 7% (w/w),

wherein the combination of the melanogenesis inhibition compounds do not effectively filter UVB in the range of approximately 290nm - 298nm, and 
wherein the composition does not include any compounds or components at concentrations that would effectively filter UVB in the range of approximately 290nm - 298nm.

Claim 32, line 2, delete “plurality of”.
Claims 33-34, cancel claims 32-33.
Claim 35, line 1, replace “claim 33” by ---claim 31---.
     line 2, delete “plurality of”.
Claim 36, cancel claim 36.
Claim 37, line 1, replace “claim 33” by ---claim 31---.
     line 2, delete “plurality of”.
Claim 38, line 1, replace “claim 33” by ---claim 31---.
     line 2, delete “plurality of”.
Claim 39, cancel claim 39.
Claim 40, line 1, replace “claim 33” by ---claim 31---.
     line 2, delete “plurality of”.
Claims 42-45, cancel claims 42-45.
Claim 46, line 1, replace “claim 44” by ---claim 31---.

Claim 47, line 1, replace “claim 44” by ---claim 31---.
     line 2, delete “plurality of”.
Claim 48, line 1, replace “claim 44” by ---claim 31---.
     line 2, delete “plurality of”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: after amendment, applicant’s claimed invention directs towards a composition comprising a combination of four UV filter compounds and a combination of three melanogenesis inhibition compounds, which is no obvious in view of prior art teaching. Since there is no other outstanding issue remaining, claims 31-32, 35, 37-38, 40 and 46-50 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31-32, 35, 37-38, 40 and 46-50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/           Primary Examiner, Art Unit 1613